DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-16 are pending and have been examined in this application. 
This communication is the second action on the merits.
As of the date of this action, no information disclosure statement has been filed on behalf of this case.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Element 518 seen in figures 7-9. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 4 and 15 recites the limitation “means for controlling the rate at which the flexible tube receives rehydrating liquid” which invokes 35 U.S.C. 112(f).  Paragraph 29 of the specification teaches that the means comprise a trigger connected to the rod, actuating the trigger causes the rod to move, the rod is also attached to a barrier that is obstructing fluid flow through the hose, the movement of the rod causes the barrier to move which allows fluid to flow through the hose.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Adams (PGPub #2007/0012732) in view of Belmonte et al. (PGPub #2013/0298838).
Regarding claim 1, Adams teaches a system for rehydrating a dog comprising: a. a handheld rehydrating liquid reservoir (3 as seen in figure 7) for containing a rehydrating liquid (Paragraphs 48-55), the handheld rehydrating liquid reservoir for delivering the rehydrating liquid (Paragraphs 48-55); b. a flexible tube (2) coupled to the handheld rehydrating liquid reservoir (2, and 3 as seen in figure 7, and Paragraphs 48-55) for receiving the rehydrating liquid (Paragraphs 48-55); c. a dog connector coupled to the flexible tube (1, 2, 5, and 6 as seen in figure 7, Paragraphs 48-55), the dog connector for receiving the rehydrating liquid from the flexible tube (Paragraphs 48-55); and d. a liquid delivery arm coupled to the dog connector (7, Paragraphs 48-55), the liquid delivery arm for receiving the rehydrating liquid (Paragraphs 48-55), the liquid delivery arm for delivering the rehydrating liquid adjacent to a dog's mouth (Paragraphs 48-55, Claim 13, lines 1-5, Claim 14, lines 1-9)
However, Belmonte does teach that the dog connector is a dog collar (As can be seen in figure 11, leash 300 is connected to the dog by a dog collar).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the dog connector be a dog leash because Adams and Belmonte are both dog leashes with handheld water reservoirs.  The motivation for having the dog connector be a dog collar is that many dogs are more comfortable wearing dog collars because they do not weigh as much as a harness and do not pressure the body as much.
Regarding claim 3, Adams as modified by Belmonte teaches the system according to claim 1, and while the embodiment of Adams shown in figure 7 does not explicitly show that the liquid delivery arm includes a mouthpiece.  The embodiment of Adams shown in figure 4 does teach that the liquid delivery arm includes a mouthpiece (2 as seen in figure 4, as can be seen the distal end of the drink tube has a flared end which forms the mouth piece).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the liquid delivery arm include a mouthpiece because these are two embodiments of the same invention by Adams.  The motivation for having the liquid delivery arm include a mouthpiece is that it makes it easier to drink from the tube, especially when moving, because it helps keep the tube in the user’s mouth.
Regarding claim 11, Adams teaches a system for rehydrating a dog comprising: a. a handheld rehydrating liquid reservoir (3 as seen in figure 7) including a rehydrating liquid tank for containing a rehydrating liquid (Paragraphs 48-55), wherein the rehydrating liquid tank provides the rehydrating liquid (Paragraphs 48-55), and wherein a portion of the rehydrating liquid tank is included in a liquid reservoir outer enclosure (3 as seen in figure 7); b. a handle affixed to the liquid reservoir outer enclosure for use in transporting the handheld rehydrating liquid reservoir (Shown below in figure 7, and Paragraphs 48-55); c. a flexible tube (2) coupled to the rehydrating liquid tank (2, and 3 as seen in figure 7, and Paragraphs 48-55) for transporting the rehydrating liquid (Paragraphs 48-55); d. a dog connector including a liquid transport channel coupled to the flexible tube (1, 2, 5, and 6 as seen in figure 7, Paragraphs 48-55), the liquid transport channel for receiving the rehydrating liquid from the flexible tube (Paragraphs 48-55, Claim 13, lines 1-5, Claim 14, lines 1-9); and e. a liquid delivery arm (7, Paragraphs 48-55, Claim 13, lines 1-5, Claim 14, lines 1-9) coupled to the liquid transport channel (Paragraphs 48-55, Claim 13, lines 1-5, Claim 14, lines 1-9), the liquid delivery arm for receiving the rehydrating liquid from the liquid transport channel (Paragraphs 48-55, Claim 13, lines 1-5, Claim 14, lines 1-9), the liquid delivery arm for delivering the received rehydrating liquid to a location adjacent to a dog's mouth (Paragraphs 48-55, Claim 13, lines 1-5, Claim 14, lines 1-9) while the dog connector is being worn by the dog (1 as seen in figure 7, Paragraphs 48-55, Claim 13, lines 1-5, Claim 14, lines 1-9).  But Adams does not explicitly teach that the dog connector is a dog collar.

    PNG
    media_image1.png
    228
    379
    media_image1.png
    Greyscale

However, Belmonte does teach that the dog connector is a dog collar (As can be seen in figure 11, leash 300 is connected to the dog by a dog collar).
Claims 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Adams (PGPub #2007/0012732) as modified by  Belmonte (PGPub #2013/0298838) as applied to claim 1 above, and further in view of Atkins (PGPub #2017/0055495).
Regarding claim 2, Adams as modified by Belmonte teaches the system according to claim 1, but does not explicitly teach that the liquid delivery arm is elliptical in shape.  However, Atkins does teach that the liquid delivery arm is elliptical in shape (The applicant has stated that they are including half-ellipse in the scope of elliptical in shape, and as can be seen in figures 2, and 3, element 24 is bent from a straight position shown in figure 2, to a curved shape in figure 3, this shows that the dispensing member 24 of Atkins is capable of being bent into an elliptical shape).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the liquid delivery arm be elliptical in shape because Adams and Atkins are both wearable systems that provide water to dogs.  The motivation for having the liquid delivery arm be elliptical in shape is that it allows the delivery arm to be bent to allow for smoother delivery of the water to the dogs mouth while also helping to ensure that the delivery arm does not get kinked which would stop or slow the flow of water.
Regarding claim 5, Adams as modified by Belmonte teaches the system according to claim 1, but does not explicitly teach that the liquid delivery arm is adjustable.  However, Atkins does teach that the liquid delivery arm is adjustable (24 as seen in figure 2, and 3).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Adams (PGPub #2007/0012732) as modified by  Belmonte (PGPub #2013/0298838) as applied to claim 1 above, and further in view of Orubor (PGPub #2015/0196010).
Regarding claim 4, Adams as modified by Belmonte teaches the system according to claim 1, but does not teach that the handheld liquid reservoir includes a means for controlling the rate at which the flexible tube receives rehydrating liquid.  However, Orubor does teach that the handheld liquid reservoir includes a means for controlling the rate at which the flexible tube receives rehydrating liquid (962, and 964 as seen in figure 19, and Paragraph 92, lines 7-17).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include a means for controlling the rate of flow through the tubes because both Adams and Orubor include handheld reservoirs that are attached to a dog’s leash.  The motivation for having a means for controlling the rate of flow through the tubes is that it allows the user to only allow water to flow through the system when they desire for the water to move.
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Atkins (PGPub #2017/0055495) in view of Gertsch et al. (US #8,001,623).
Regarding claim 6, Atkins teaches a dog collar for rehydrating a dog comprising: a. a neckband (12), the neckband including a neckband first end and a neckband second end (12 as seen in figure 2); b. a liquid delivery arm (Shown below in figure 3), the liquid delivery arm including a liquid delivery arm first end (24 and 25 as seen in figure 3), wherein the liquid delivery arm first end is coupled to the neckband first end (24 and 25 as seen in figure 3); and Page 2 of 15c. a flexible hose (Shown below in figure 3) coupled to the liquid delivery arm (Shown below in figure 3) for delivering a hydrating liquid to the liquid delivery arm (Paragraph 28, lines 1-13)
However, Gertsch does teach that the liquid delivery arm has a second end that is coupled to the second end of the support device (46, and 49 as seen in figures 1, and 2, and Column 3, lines 38-44).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the liquid delivery arm have a second end that is coupled to the second end of the support device because Atkins and Gertsch are both hydration systems that can be worn around the head and neck of a dog.  The motivation for having the liquid delivery arm have a second end that is coupled to the second end of the support device is that it helps to support the liquid delivery arm and ensures that it does not move too much and remains accessible by the user of the device. 

    PNG
    media_image2.png
    561
    555
    media_image2.png
    Greyscale

Regarding claim 7, Atkins as modified by Gertsch teaches the dog collar according to claim 6, wherein the liquid delivery arm is elliptical in shape (The applicant has stated that they are including half-ellipse in the scope of elliptical in shape, and as can be seen in figures 2, and 3 of Atkins, element 24 is bent from a straight position shown in figure 2, to a curved shape in figure 3, this shows that the dispensing member 24 of Atkins is capable of being bent into an elliptical shape).
Regarding claim 8, Atkins as modified by Gertsch teaches the dog collar according to claim 6, wherein the liquid delivery arm includes a mouthpiece (The end of 24 as seen in figure 3)
Regarding claim 9, Atkins as modified by Gertsch teaches the dog collar according to claim 6, wherein the liquid delivery arm is adjustable (24 as seen in figures 2, and 3, as can be seen in these figures element 24 can be moved and bent which adjusts its position).
Regarding claim 10, Atkins as modified by Gertsch teaches the dog collar according to claim 6, wherein the liquid delivery arm is rotatably coupled to the neckband (24 as seen in figures 2, and 3, as can be seen in these figures element 24 can be rotated relative to the dog collar).
Claims 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Adams (PGPub #2007/0012732) as modified by  Belmonte (PGPub #2013/0298838) as applied to claim 11 above, and further in view of Atkins (PGPub #2017/0055495).
Regarding claim 12, Adams as modified by Belmonte teaches the system according to claim 11, but does not explicitly teach that the liquid delivery arm is elliptical in shape.  However, Atkins does teach that the liquid delivery arm is elliptical in shape (The applicant has stated that they are including half-ellipse in the scope of elliptical in shape, and as can be seen in figures 2, and 3, element 24 is bent from a straight position shown in figure 2, to a curved shape in figure 3, this shows that the dispensing member 24 of Atkins is capable of being bent into an elliptical shape).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the liquid delivery arm be elliptical in shape because Adams and Atkins are both wearable systems that provide water to dogs.  The motivation for having the liquid delivery arm be elliptical in shape is that it allows the delivery arm to be bent to allow for smoother delivery of the water to the dogs mouth while also helping to ensure that the delivery arm does not get kinked which would stop or slow the flow of water.
Regarding claim 13, Adams as modified by Belmonte, and Adams teaches the system according to claim 12, and while the embodiment of Adams shown in figure 7 does not explicitly show that the liquid delivery arm includes a mouthpiece.  The embodiment of Adams shown in figure 4 does teach (2 as seen in figure 4, as can be seen the distal end of the drink tube has a flared end which forms the mouth piece).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the liquid delivery arm include a mouthpiece because these are two embodiments of the same invention by Adams.  The motivation for having the liquid delivery arm include a mouthpiece is that it makes it easier to drink from the tube, especially when moving, because it helps keep the tube in the user’s mouth.
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Adams (PGPub #2007/0012732) as modified by Belmonte (PGPub #2013/0298838), and Atkins (PGPub #2017/0055495) as applied to claim 13 above, and further in view of Mainini (PGPub #2012/0067290).
Regarding claim 14, Adams as modified by Belmonte, and Atkins teaches the system according to claim 13, but does not teach that the mouthpiece comprises an edible dog treat.  However, Mainini does teach that the mouthpiece comprises an edible dog treat (Abstract, lines 1-14, this teaches that the mouthpiece of the liquid dispensing device is covered in a layer edible dog treat).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the mouthpiece comprises an edible dog treat because both Adams and Mainini are handheld devices that deliver liquid nutrients to dogs.  The motivation for having the mouthpiece comprises an edible dog treat is that it can help encourage the dog to consume the liquid and provide a reward for the dog.
Claims 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Adams (PGPub #2007/0012732) as modified by Belmonte (PGPub #2013/0298838) as applied to claim 11 above, and further in view of Orubor (PGPub #2015/0196010).
Regarding claim 15, Adams as modified by Belmonte teaches the system according to claim 11, but does not teach that the handheld liquid reservoir includes a means for controlling the rate at which the flexible tube receives rehydrating liquid.  However, Orubor does teach that the handheld liquid reservoir includes a means for controlling the rate at which the flexible tube receives rehydrating liquid (Shown below in figure 19, 962, and 964 as seen in figure 19, and Paragraph 92, lines 7-17).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include a means for controlling the rate of flow through the tubes because both Adams and Orubor include handheld reservoirs that are attached to a dog’s leash.  The motivation for having a means for controlling the rate of flow through the tubes is that it allows the user to only allow water to flow through the system when they desire for the water to move.
Regarding claim 16, Adams as modified by Belmonte and Orubor teaches the system according to claim 15, wherein the means for controlling the rate includes: a manually actuated trigger (Shown below in figure 19 of Orubor), a rod (Shown below in figure 19 of Orubor) in physical communication with the manually actuated trigger (Shown below in figure 19 of Orubor), wherein the manually actuated trigger is configured to cause the rod to move when the manually actuated trigger is moved (As can be seen in figure 19 of Orubor, the trigger and rod are securely formed into the same object which means that when the trigger is moved the rod must also move),Page 3 of 6 a rehydrating liquid barrier (964 of Orubor) in communication with the rod (Paragraph 92, lines 7-17 of Orubor), wherein the rehydrating liquid barrier is in communication with the flexible tube for preventing the flexible tube from receiving the rehydrating liquid from rehydrating liquid tank (Paragraph 92, lines 7-17 of Orubor).

    PNG
    media_image3.png
    718
    485
    media_image3.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the arguments do not apply to the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083.  The examiner can normally be reached on Mon - Thu 7:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3642